10. The organisation of the working time of persons performing mobile road transport activities (
Member of the Commission. - Mr President, the College will review, in the light of this vote, the possible options, including a withdrawal of the proposal. We will ask Member States immediately how they apply the working time rules to self-employed drivers and how they monitor compliance with these rules.
(FR) Mr President, I understood from the Commissioner's speech that the Commission will withdraw its proposal, which we rejected. If so, then it no longer needs to be sent to the Committee on Employment and Social Affairs.
I understood from what the Commissioner said that this option could be considered. If this is the case, then clearly you are right, Mrs Berès. If the Commissioner confirms that the Commission wishes to withdraw the proposal, then naturally, the Bureau, which I represent at this time, will not refer the matter to the committee responsible. Can you confirm, Mr Füle?
Member of the Commission. - Mr President, I indeed said that the College will review possible options, including a withdrawal of the proposal.
(FR) Mr President, in these conditions, and noting the degree of uncertainty confirmed in the Commissioner's response, I would request, under Rule 56(3), that this plenary express its view on the legislative proposal which henceforth rejects the Commission's proposal, and I would ask my fellow Members to confirm their vote by voting for the legislative proposal thus amended.
(Applause)
You are within your rights to do so, Mrs Berès. The rapporteur has requested the floor.
Unfortunately, I have to say that one of the possibilities is that an infringement procedure will be launched tomorrow against 25 Member States. I would like to ask that my name be removed from the report because I do not wish to contribute to this.
There is, however, a proposal by Mrs Berès. I invite someone to speak in favour and someone to speak against. Who wishes to speak against Mrs Berès' proposal to put the rejection of the legislative proposal to the vote? No one? Who wishes to speak in favour?
There is no problem with the admissibility of Mrs Berès request under the Rules of Procedure, so we may put the proposal to the vote.
Mr President, on a previous occasion when this House voted to reject a proposal from the Commission - in that case, a directive concerning oil reserves - it was referred back to the relevant committee because the Commission did not emphatically confirm that it was going to withdraw the proposal. The Commissioner has chosen his words very carefully. I disagree with Ms Berès's interpretation. It should go back to the committee until we know whether the Commission will withdraw its proposal or not.
(Applause)
Mr President, I would like to speak in favour of proceeding with our votes today. Just to quote Rule 56(3): 'If the Commission does not withdraw its proposal, Parliament shall refer the matter back to the committee responsible without voting on the draft legislative resolution, unless Parliament, on a proposal of the Chair or rapporteur of the committee responsible or of a political group or at least 40 Members, proceeds to vote on the draft legislative resolution'.
It is very clear. We have asked to proceed. Of course we should proceed.
(Applause)
(DE) Mr President, the whole vote could have been handled differently if the rapporteur had kept to the committee results. Please could this be done in future?
(Applause)